Title: To George Washington from Timothy Pickering, 21 October 1793
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Oct. 21. 1793.
          
          I have been honoured with your letter of the 14th relatively to the fever which has
            raged so fatally in this city. “Accurate information” of its state it may be impossible
            to obtain. But I am warranted by Doctor Rush’s opinion, grounded on his own practice and
            the information of other physicians, that there is an abatement of it
              by at least one half. For a number of days preceeding the last ten days, I was
            frequently at Dr Rush’s, when his house was always thronged with applicants for
            assistance or advice: I sat an hour with him yesterday, and not one new application was
            made. One of his young men said that on Saturday a French physican of the hospital at
            Bush-Hill, told him they had then but three dangerous cases there.
          About Three Thousand persons have died in the city and suburbs,
            since the beginning of August; of whom perhaps 2800 may have died of the yellow fever.
            Of the persons you mention by name, Mr Willing & Mr John Ross are alive and well. Mr
            J. Sergeant, Mr Howell a lawyer, brother in law to Mr Rawle, & Colo. Franks, are dead; as well as many other valuable
            citizens. Mr Powell’s death was long since announced in the news-papers.
          Of the multitude that have died, I believe full three fourths have fallen victims to
            bad practice, and absolute neglect. This neglect was such, that nearest relatives have
            abandoned each other. Many physicians persisted in the stimulant
            plan of cure, against the evidence of their senses. Yet at length, when themselves
            attacked by the disease, they have resorted to Dr Rush’s mode—bleeding and purging. One
            of them (Dr Currie) in particular, in a publication of the 17th of September, pronounced
            bleeding & purging in the yellow fever, to be certain death.
            He has lately fallen sick, and rescued himself from the grave by bleeding & purging!
            Some others (probably most or all now) bleed & purge but either inadequately, or
            counteract their effects by then giving bark and laudanum! To this
            last mentioned practice, the pious Dr Sproat, one of his daughters, his son the Major
            (formerly aid to Genl Hand) and his wife, have lately fallen sacrifices. In short, multitudes have been the unhappy victims of ignorance & pride. Dr Kuhn early
            pronounced the disease to be putrid & debilitating. Dr Stevens (who attended Colo. Hamilton) confirmed his errors: and
            they had many followers. Kuhn soon fled to a safe
            distance from the city: but has left his first opinion uncontradicted. That Rush’s
            opinion was right, is confirmed by writers of indisputable authority, as well as large
            experience here. He, it is true, has lost a number of patients: but worn down with
            fatigue, he was not able to see divers of them at critical periods. From observation in
            my own family, of those who died as well as those who lived, I am perfectly convinced that terrible as the disease has proved, the cure of it, in
            common subjects, is short and easy, if no time
              be lost in bleeding and purging, according to the degree of inflamation. In a
            letter I lately wrote you, I mentioned the death of one of my sons: the other death in my family was of a maid servant. Eight have
            had the disease. Besides which, Mrs P. & myself, without being confined, have
            experienced new sensations which we can attribute only to the
            contagion, of the fever. On my return from Canada, I found, unexpectedly, my family in
            the city; and a son and servant sick. Under such circumstances, it was impossible for me
            to find a house in the country for their reception, and I could not abandon them. And
            when we had all been exposed to the contagion, I feared to remove from the physician on
            whom I could depend. Numbers have removed with the infection, and died in the country.
            This in a few instances has happened in Germantown: but the disease has not otherwise
            been there.
          If this city should remain infected till December, Germantown will not furnish
            accommodations for Congress: ’tis crouded with citizens of
            Philadelphia. Reading is a large village, containing several hundred houses, with a
            large courthouse that might do for the house of Representatives; and probably some room
            elsewhere in the town might be found for the Senate. I have several times thought on the
            ensuing session of Congress; but indeterminately on the safety of their meeting here the
            beginning of December. Dr Rush thinks that by that time the city will be free of the
            contagion, here and there a solitary instance excepted, from which there can scarcely be
            any hazard. This is a well known
            fact—That a considerable encrease of cold, even during a single day, has constantly been
            marked by a abatement of the number of deaths. If then in the height of the contagion,
            its effects were suspended by a day’s cold, we may reasonably conclude that a
            continuance of cold with rains, which we may expect in November, will destroy it. And this is Dr Rush’s opinion.
          I do not know what sentiments are entertained relative to the meeting of Congress. I
            will see Judge Peters and the Attorney General, and transmit you their opinions by the
            next post. I will afterwards write you weekly or oftener on the state of the disease,
            from which you will be able to determine what course to pursue. But I would entreat you
            not to return hither yourself so soon as the beginning of next month—nor to any place in
            the neighbourhood for you would be illy accommodated. I am with the most sincere
            respect, sir Your obedt & humble servant
          
            Timothy Pickering
          
        